Case 1:21-cv-00864-JEJ-EBC Document 3 Filed 05/12/21 Page 1 of 8
{=a C Sept DNErTECe couk
IoD Dyiskice

Ve SoS

Cts

OPARESD CU

Ls = &

m zece Sut ACEH
ee tS pe.
se

 
Case 1:21-cv-00864-JEJ-EBC Document 3 Filed 05/12/21 Page 2 of 8

5

2 cd UN

 

sak
Case 1:21-cv-00864-JEJ-EBC Document 3 Filed 05/12/21 Page 3 of 8

te re. if oa harm

 

Fw. Care, anc! Gaselen &
Ce
ss
mt

(RB Re ovT IA os
ery oh :
Silvedo 229 2p
Ad be tnacke. te jmmn
Can

7 .2m

 
Case 1:21-cv-00864-JEJ-EBC Document 3 Filed 05/12/21 Page 4 of 8

<< lte SOKES CG THES
(Os DECELCS

f— (he
Ls Ld SaPe PEA:

S kite mer

Ts Cdl debon bo ee, US<«, 1962

\p Asonet the he Gar bas -

aa

oP td res
(haat neal:
sec _Zafa eh
Ca

S&S

piel
FPeods. *

thon

Slheto ach SEe-24

AlLWI GE. Da,
tov ey per megek Gre
x . - ; o Seal
[< at7 . Adu lex we 2 : - eer ed

IQ \4
aod Ay Paes enick : re ty os

As

 
Case 1:21-cv-00864-JEJ-EBC Document 3 Filed 05/12/21 Page 5of8

 

Pst Alpe 6 ocler DAN a pel AAR ac — (D (aac
tn_cledreining Ohbelter 2 pata (S exktHecs 6

 

wel. CEe oF = p¥cli ants AES Agiacko const

 

genet ob, Cana>? deg ee Aches: ) wohettes too

 

Paitin cede cit sues wrepara te Gy nit

 

te Galanc: LL Vaclsh: pe KoA coon he parties. )

 

Ces \ beady Ce Sxicte sO 4 “Le. ments } ah ‘We

 

 

sulle (nderest Groby «C ftese Cofors vor
Coat st tots Maher .

¢

 

 

(2) thy pln i’ etleges hat le woe buted

 

PSP et le 8 Coe Meck: Se Cars fa re Ss

 

Se CEks anecti NzacK CV Meas & hes ype

 

nck Sacks Choliter- te B52 S22 h re ar jamecte C AS C

 

Atk SCARED LF SINR AS bird be cork Pate

 

AbA A Abs Lets A® ett th Hs Abas BER

 

 

SS
= Ute fei ebe Moke uss. celle w Vs Coals

 

Yeq Us- TR - trek fethin ta tearing wor fe

 

reste ein (irk ae oNS “eo lee pescn be es a Oo

 

af Vv nl Ce Ae lire: ade i defereacs «: AS

 

rather we (2a 1 the catia’ Ao priaten.. 2

 

achsdtades, G2 cyads crthcbes \so pi bole brea . bea

 

actin, die sles orbyQ? re A reade pecs Coth.

 

ine Davable. Laven Berton) lpecarne St 2th.

 

Aes caarnts “© Uvrae's Mu, chs, Zip reo Slund

 

wee Ses LE a (nef s Carson's as Galea net

 

nathia@. € me (par see tmetmicgus (eg Comerg acs

 

mehige® becabmert pot 2 ( doth coke.

 

Peper trate atte Pape hme ( Cap

 

Ae, ‘ Cw oA Pas } Be fits \_necek > NS f.

 

tle liosptta. cx,

 

 

 

il Zo

 

 

 
Case 1:21-cv-00864-JEJ-EBC Document 3 Filed 05/12/21 Page 6of8
- « a&h
i ¢ mdr S

 

. Man-
motor cf . sd, { v.
24 c1€. (9 —halet?

awk many

orker ex Coes St~
it
CIAR™ , anh Com

XX
Case 1:21-cv-00864-JEJ-EBC Document 3 Filed 05/12/21 Page 7 of 8

Came {

PAA SERPS

0 (292, Coo ¢ 29 PEGG H2D
“wr aA
Ki Ka, 22%’ (ec u- Can 9% E.

G2. 0. cHlk 22x | St ho A
| ACE. , Qf. G
Hk CL. PatkevS

SN bs
Stul& so

 
 

Case 1:21-cv-00864-JEJ

Bei KK Funlt Qowew)
4YLU M Bee a

 

 
 

and WS, Courthouse

Avent |

CO;

S! Syterevdlsity, P| Dy 16360

001 ‘

:

o

oO

x OFEICL ob Vag Clerk

Ss

3 “UW ek STAES DSIALT Courk
3 RECEIVED KMAdle DiSkek oh PEMMsyLonid
A SCRANTON \N’ AG TOONS NERO A Federal BUS,
= 2024. Ms st 7 Nade Ay ANI ASKS bes
€ | VLG. box U4

E PER | | \

3 DEPUTY CtRRK aeansen ° A BGS) - \49

 

AUSA FOREVER S

apboflonggoeend feo flo] yog)fUAiUEH HT stp Egg Hy
